Citation Nr: 1413610	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  10-15 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), an adjustment disorder, and depression.

2.  Entitlement to service connection for status post peripheral vascular disease, to include status post deep vein thrombosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970.  The Veteran earned the Purple Heart and a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Buffalo, New York.

The Board remanded this case in July 2011 for further development. After completion of this development by the RO, the case has been returned to the Board for further appellate consideration. 

In July 2001 the Board referred to the RO the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU). The matter is again REFERRED to the AOJ for appropriate action.  


FINDINGS OF FACTS

1. The Veteran engaged in combat with the enemy in the Republic of Vietnam during service. 

2. The Veteran does not have PTSD.

3. The Veteran's adjustment disorder and depression are not related to his military service.  

4. The Veteran's status post deep vein thrombosis is not related to his military service.  




CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder, to include PTSD, adjustment disorder, or depression are not met. 38 U.S.C.A. §§ 101, 1110, 1111, 1131, 1137, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310, 3.317, 3.655 (2011).  

2. The criteria for service connection for status post peripheral vascular disease, to include status post deep vein thrombosis are not met. 38 U.S.C.A. §§ 1101, 1110, 1134, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). This notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The RO VA advised the Veteran in February 2009 of information as to the evidence required to substantiate his claims, and of the division of responsibilities between VA and a claimant in developing an appeal. The letter also explained the type of information and evidence needed to establish a disability rating and effective date.

VA has made reasonable efforts to obtain relevant records identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA examination reports, private treatment records, SSA records, and the Veteran's statements. The Board has carefully reviewed such documents and concludes that no available outstanding evidence has been identified. A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran was afforded VA examinations for PTSD and post-peripheral vascular disease in September 2009 and July 2011. 38 C.F.R. § 3.159(c)(4). When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board remanded this matter in July 2011 for new VA examinations for peripheral vascular disease and PTSD finding the September 2009 examination inadequate because the examiner failed to render an opinion regarding a previous diagnosis of peripheral vascular disease and the etiology of that disease. The examiner also stated that he could not provide an etiology opinion regarding the Veteran's depressive disorder without resorting to speculation. In accordance with the Board remand, new VA examinations were administered in July 2011. 

The July 2011 VA examinations are adequate as they were predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the current state and etiology of the Veteran's psychiatric disorder and peripheral vascular disease. VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has provided the Veteran with the opportunity to submit evidence and argument in support of his claims. The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A.      § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Analysis of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Psychiatric Disorder

The Veteran seeks service connection for a psychiatric disorder to include PTSD, adjustment disorder and depression. He contends his psychiatric disorder is due to his Vietnam experiences. There is no competent, probative evidence supporting his claim. Thus, the claim must be denied. 38 C.F.R. § 3.102.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a). 38 C.F.R. § 4.125(a) refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.

DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

For injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection. VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation. See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The Veteran received a Combat Action Ribbon and Purple Heart for his service in the Republic of Vietnam; thus, the Board finds that combat with the enemy has been demonstrated by the record. See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2010). However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence. See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

Service treatment records are without findings of or treatment for any acquired psychiatric disorder. These medical records are highly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

The Veteran first filed a VA Form 21-526, Veteran's Application for Compensation or Pension, in April 2009, which included a claim for service connection for posttraumatic stress disorder (PTSD).

The first post-service clinical evidence of a psychiatric disorder is dated in 2008 when the Veteran reported to a doctor at the Canandaigua VA Medical Center ("Canandaigua VAMC") that he felt depressed and concerned about his girlfriend.  

In November 2008 the Veteran returned to the Canandaigua VAMC after a suicide attempt. The Veteran reported that he overdosed on medication prescribed to help him quit smoking. He stated that he had been depressed for the last couple of months after losing his job. The Veteran stated he had served in Vietnam and witnessed his friend being killed during combat. The Veteran stated he killed people in combat and that while he had experienced nightmares after Vietnam he had not had any Vietnam nightmares recently. During a follow-up visit, the Veteran stated that the November 2008 incident was the first time he had ever attempted suicide. The Veteran had a Global Assessment of Functioning (GAF) score of 59 and was diagnosed with "adjustment disorder with depressed and anxious mood, vocational issues, rule out PTSD." Dr. P.M. noted the Veteran's stressors were "moderate to severe, occupational issues, homelessness, and decreased support." 

The Veteran was enrolled in an outpatient mental health treatment program at the Canandaigua VAMC. In December 2008 the Veteran met with social worker C.J. and reported that he depressed. The Veteran spent the majority of the session discussing tensions with his sister and girlfriend, his inability to find a job, and feeling "stressed out" due to his homelessness.

From December 23, 2008 to January 12, 2009 the Veteran was admitted to the Canandaigua VAMC on a pre-domiciliary admission. During this period VA treatment records show the Veteran was depressed and "going through several life stressors. The Veteran is eager to find a job and new housing." 

During a follow-up visit in January 2009, Dr. P.M. noted the Veteran "reports improved energy, improved concentration, and denies any suicidal or homicidal ideations. He denies any auditory of visual hallucinations. He reports a good mood. Affect is congruent." The Veteran's diagnosis remained adjustment disorder with depressed and anxious mood. Dr. P.M. also noted the Veteran's stressors were "moderate to severe, occupational issues, financial issues, decreased supports in the community, homeless status is unclear at this time living with friends. Vehicle is impounded and girlfriend is involved in a situation that led to her incarceration." The Veteran's GAF score was recorded at 64. 

VA treatment records through May 2011 show the Veteran continued his outpatient mental health treatment and continued to discuss challenges with his girlfriend and living situation. In November 2009 Psychiatrist M.B. noted the Veteran was "stable from previous session - nondistressed, does not appear to be in pain or discomfort; no suicidal or homicidal ideation, no hallucinations or evidence of psychosis, mania or hypomania; no cognitive impairment; mood is "good" affect is euthymic and pleasant." The Veteran was noted as having moderate stress related to housing, finances, and employment with a GAF score of 69.

In April 2010 the Veteran reported feeling more depressed and wanting to increase his medications. The Veteran stated he was having problems with his girlfriend and that the relationship would be ending soon. When discussing his 2008 suicide attempt the Veteran attributed the attempt to his relationship and stated, "this relationship is not worth ending my life." The psychiatrist assessed the Veteran as having partner relational problems, a history of adjustment disorder now depressive disorder and a nicotine dependence. Again, the Veteran was noted as having "moderate stress related to housing, finances, and employment," and a GAF score of 64.

In June 2010 the Veteran again attributed his stress to his girlfriend who cheated on him. He stated he needed to get out but was having a difficult time finding a place to live. 

In January 2011 the Veteran reported that he and his girlfriend made positive changes to their relationship. The psychiatrist noted the "Veteran's symptoms are less and that he was enjoying sustained euthymia." During this visit the Veteran's GAF score was reported at 71. 

In early March 2011 the Veteran reported feeling angry and feeling "like starting fights." He stated, "Just this past week. I just got done moving my girlfriend M. I'm depressed. I'm trying to find an apartment for myself. We're having relationship problems. I haven't laid my hands on her. We argue about money and our relationship. We argue about her doing drugs. She is going to counseling...I thought about overdosing but I didn't do it. I was just really depressed and this just pushed me over the edge. I can't make ends meet. My sister takes a quarter of my check. She bought me my dentures." 

In late March 2011 the Veteran met with social worker C.J. to develop an individual treatment plan. During this visit the Veteran discussed his military history and reported, "I had nightmares when I first got out. My wife refused to sleep with me. I would hit her in my sleep. The nightmares stopped about 6 months after I got out. It hasn't bothered me since." 

In May 2011 the Veteran reported experiencing a rough week and a desire to go back to in-patient treatment. The psychiatrist noted, "Vet continues to have significant mood variation that directly correlates with the status of his relationship with GF. The relationship has had more downs than ups lately, and for the past week, the couple has been noncommunicative. Since their argument one week ago, Vet has had the urge to drink, insomnia, and felt "upset, and depressed." He is entertaining suicidal thoughts with no intent or plan." The Veteran was assessed as having partner relational problems with a history of adjustment disorder now depressive disorder and nicotine dependence, moderate stress due to problems with housing, finances, and employment and a GAF score of 60.

The Veteran applied for SSA benefits in June 2009 due to a blood clot and shrapnel in his left leg. When completing the SSA questionnaire the Veteran noted that he was able to spend time with others (his girlfriend) and had not experienced any problems getting along with family, friends, neighbors, or others. The Veteran also noted that he had not experienced any changes in his social activities. During a SSA examination in July 2009, the examiner noted the Veteran's history of depression. 

The Veteran underwent a VA psychiatric examination in September 2009 during which a depressive disorder was diagnosed. The VA examiner noted that he could not state whether any psychiatric disorder, including PTSD, was related to the alleged military trauma without mere speculation. He specifically noted that he did not review the claims file and that the "Veteran's lack of candor and questionable veracity makes it difficult to determine the extent to which the mental health issues interfere with the current functioning. . . . [W]hile [the Veteran] continue[d to be diagnosed with a depressive disorder,] there is no basis to determine if such a disorder is service connected."  

The Board found the examination inadequate because the record clearly notes that the Veteran has several diagnoses of adjustment disorder and a depressive disorder, as well as rule out PTSD, of record and the Veteran's participated in combat in the Republic of Vietnam and remanded for a new examination.

The Veteran was afforded another VA PTSD examination in July 2011. The examiner noted a review of the claims file and conducted an in person examination with the Veteran. The examiner noted the Veteran's stress was due to economic factors and lack of housing and noted a GAF score of 60. The examiner opined that "the Veteran does not meet the diagnostic criteria for PTSD under DSM-IV. He does meet criteria for a diagnosis of Depressive Disorder, NOS. It is less likely than not that this condition is a result of military service." The examiner noted the Veteran's report of psychiatric history, history of treatment for substance abuse, and noted "the Veteran's report is at odds with his medical information." Finally, the examiner noted "the Veteran's recent interactions with the VA HCHV social work representative document a pattern of 2 requests for emergency housing assistance in as many months, and within 3 months of reporting that everything was fine in terms of his housing situation." 

Based on the medical treatment records and examinations of record, the Board concludes the Veteran does not have PTSD. For service connection to be warranted there must be a current disability resulting from an in-service condition or injury. See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993). As the evidence does not show that he has been diagnosed with PTSD, the preponderance of the evidence is against the claim and it must be denied.  

The Board has also considered whether the Veteran's other psychiatric diagnosis of depressive disorder are related to service. Numerous VA treatment records document the Veteran's depression as being related to relational issues, financial challenges and homelessness. The Board finds that, in total, these medical reports contain adequate discussions of the Veteran's current psychiatric profile, and competently and credibly address the etiology of his symptomatology and diagnosed depressive disorder. 

The July 2011 VA examination report clearly states the Veteran's psychiatric disorder is not related to service. This opinion is supported by the clinical findings throughout the record, which show a history of complaints of psychiatric problems, which the Veteran himself consistently attributed to causes other than his military service.  The Board finds this report provides a reasoned medical opinion based on review of the pertinent records and relevant medical history, and constitutes highly probative evidence that the Veteran's current depressive disorder is not related to his service.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007); Caluza, 7 Vet.App. at 511-512. Further, absent a challenge to the expertise of an examiner, the Board may assume the competence of VA examiners. Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (finding that where a Veteran does not challenge a VA medical expert's competence or qualifications, VA need not affirmatively establish that expert's competency).  

The Board has considered the Veteran's contention that his psychiatric disorder is related to combat service. For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to grant service connection as to the in-service event. Collette v. Brown, 82 F.3d 389 (1996). Under the statute, in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation. Every reasonable doubt shall be resolved in favor of the Veteran. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2010).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder. See Libertine v. Brown, 9 Vet.App. 521, 522-23 (1996). Stated another way, Section 1154(b) applies to the in service prong of service connection, and it does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events. Gregory v. Brown, 8 Vet.App. 563 (1996).

The Veteran is not medically trained, and he does not therefore have the competence to either self-diagnose or render an opinion regarding the etiology of his psychiatric disorder. He does not possesses any education, training, or experience that qualifies him to offer medical diagnoses, statements, or opinions.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the diagnosing of a psychiatric disorder falls outside the realm of common knowledge of a layperson. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

Other than the Veteran's unsupported claim, there is no evidence of record indicating any etiological relationship between his military service and his current psychiatric disorder. Thus, the preponderance of the evidence is against the Veteran's claim for an acquired psychiatric disorder. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Status Post Peripheral Vascular Disorder

The Veteran alleges that his peripheral vascular disease is related to Agent Orange exposure in service. The record demonstrates that the Veteran has had peripheral vascular problems, particularly after surgery, including a diagnosis of status post deep vein thrombosis. The record additionally reflects that the Veteran is presumed to have been exposed to Agent Orange and other herbicides because of his military and combat service in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010). However, there is no competent, probative evidence of a nexus between the Veteran's peripheral vascular disease and service. Thus, the Board must deny his claim. 38 C.F.R. § 3.102.

In the case of a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2013). Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i). Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. Id.

The following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) (2013) are satisfied: chloracne or other acne form disease consistent with chloracne if manifest to a degree of 10 percent within one year of date of last exposure, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, soft tissue sarcoma, hairy cell leukemia and other chronic B-cell leukemia, Parkinson's disease, and ischemic heart disease. 38 C.F.R. § 3.309(e) (2013).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 67 Fed. Reg. 42,600  (June 24, 2002); Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540  (June 8, 2010); see also Notice, 77 Fed. Reg. 47924 -28 (August 10, 2012). 

As noted above the Veteran's service in Vietnam and exposure to Agent Orange has been verified. Neither peripheral vascular disease nor post deep vein thrombosis is listed as a presumptive disability. There is no other medical evidence of record to rebut the conclusion that there is no positive association between exposure to Agent Orange and the development of peripheral vascular disease or post deep vein thrombosis. Thus, presumptive service connection for peripheral vascular disease to include deep vein thrombosis due to Agent Orange exposure is not warranted. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 , 3.309.

The Board has also reviewed the evidence of record to determine if service connection on a direct basis is warranted. 

The Veteran's service treatment records are completely void of any complaints or diagnoses related to peripheral vascular disease. While the Veteran incurred a shrapnel wound to his left leg in service there is no evidence of any resulting peripheral vascular disease or post deep vein thrombosis. 

VA treatment records from February 2008 note a history of deep vein thrombosis ("DVT"). Records from December 2008 record the Veteran's history as "status post MVA with secondary lower leg DVT- resolved." The Veteran was diagnosed with status post deep vein thrombosis during a January 2009 VA Agent Orange Program Environmental Examination. 

During a SSA examination in July 2009 the Veteran reported a history of a left lower extremity deep vein thrombosis 15 years prior treated with Coumadin for a year and a half. The examiner noted the Veteran's report of progressive swelling in the left lower extremity, use of compression stockings, and the Veteran's belief that he did not have any residual deep vein thrombosis left.  The Veteran was diagnosed with post phlebitis syndrome, status post left lower extremity DVT remote. 

The Veteran underwent a VA examination for peripheral vascular disease in September 2009, at which time there was a normal examination. No opinion was rendered at that time. The Board found the examination inadequate in light of the Veteran's diagnosis of peripheral vascular disease during the appeal period, and remanded for another VA examination. 

The Veteran was afforded another VA examination in July 2011. The examiner noted a review of the claims file and conducted an in person examination with the Veteran. The examiner noted the Veteran's report of a MVA in 1995. The Veteran reported a week of hospitalization which resulted in a blood clot and swelling in the left leg. The examiner concluded the Veteran did not have a peripheral vascular disease. The examiner reported a normal examination with a history of left leg DVT. The examiner opined "Left leg DVT is less likely than not caused by or a result of military service. The Veteran had a severe MVA with hospitalization and a week of bed rest. This is the cause of his DVT. It was a direct result of the MVA and bed rest. Bed rest is known to cause DVTs." 

The Board has considered the Veteran's statements that his status post deep vein thrombosis is related to exposure to Agent Orange in service but finds no evidence in the record to support this assertion. Status post deep vein thrombosis is not a presumptive disorder under 38 C.F.R. § 3.309(e) (2013). Additionally, there is no evidence of a direct connection between the Veteran's service and his status post deep vein thrombosis. As a layperson, the Veteran is not competent to determine the etiology of his status post deep vein thrombosis as it is a complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The VA medical examiner provided a competent, credible, and highly probative opinion stating the Veteran's status post deep vein thrombosis is the result of a post-service motor vehicle accident. As there is no competent or credible evidence linking the Veteran's status post deep vein thrombosis to his active duty service, service connection on a direct basis must also be denied.




ORDER

Service connection for a psychiatric disorder to include PTSD, an adjustment disorder, and depression is denied.  

Service connection for status post peripheral vascular disease to include status post deep vein thrombosis is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


